Claimant resigned from his employment with an electronics company three months after his marriage so that he could relocate to Washington, the home state of his new wife. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment due to marriage.
This Court has consistently held that a claimant who voluntarily leaves his or her employment because of marriage is disqualified from receiving unemployment insurance benefits (see Labor Law § 593 [1] [b]; Matter of Radwan [Commissioner of Labor], 267 AD2d 569; Matter of Callahan [Commissioner of Labor], 251 AD2d 724). In view of claimant’s clear intention to leave New York to join his wife following their marriage (see Matter of Hanrahan [Sweeney], 238 AD2d 665), we conclude that the Board’s decision disqualifying claimant from receiving unemployment insurance benefits is supported by substantial evidence (see Matter of Dybowski [Commissioner of Labor], 251 AD2d 874, 875).
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.